GRUBB, District Judge.
Plaintiff, United States of America, has moved for a rehearing of the matters considered in this court’s decision and order of December 6, 1960, 188 F.Supp. 804. The defendants, Irving Isadore Lichterman, Daniel Edward Wigodski, Jacob Louis Shubow, and Eugene Philip Gillis, have made a motion to dismiss the motion of the plaintiff for rehearing.
The matter was submitted on briefs. The court has carefully considered the material submitted and finds no basis for granting any rehearing. The court is of the opinion that this matter is squarely governed by Napue v. People of State of Illinois, 1959, 360 U.S. 264, 79 S.Ct. 1173, 3 L.Ed.2d 1217.
The motion for rehearing is hereby denied.